Citation Nr: 0900029	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-35 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for myopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from December 1992 to June 
1993 and from December 1993 to December 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
and the veteran is not currently shown to have a hearing loss 
disability by VA standards.

2.  The veteran's only eye impairment is simple myopic 
refractive error.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Vision loss due to refractive error, including myopia, is 
precluded by the regulations.  38 C.F.R. § 3.303(c)(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, service treatment records, private 
treatment records, and VA examinations.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the present case, the RO provided the veteran pre-
adjudication notice by letter dated in October 2003.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  Dingess, 19 Vet. App. at 473.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, private treatment 
records, provided the veteran VA examinations, and assisted 
the veteran in obtaining evidence.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.     

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  
38 C.F.R. §§3.307(a), 3.309(a).


Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss is due 
to his time in service.  Specifically, he contends that his 
hearing loss is the result of building and construction in 
service.  

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 
38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran's service treatment records including his 
induction physical examination in August 1992 and his 
separation physical examination in September 1998 contain no 
evidence of complaints, treatment, or diagnosis for bilateral 
hearing loss.  Moreover, the service treatment records 
demonstrate the presence of essentially normal hearing 
bilaterally.    


The veteran underwent a private hearing evaluation in 
November 2005.  However, this evidence is in a format that is 
incompatible for VA rating purposes.  Specifically, the 
report included audiometric findings of puretone hearing 
threshold levels that are shown in graphic form instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  

The veteran underwent a VA audiological examination in March 
2008, in which pure tone thresholds, in decibels, were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
0
10
LEFT
10
5
5
5
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear. 

The examiner diagnosed the veteran with clinically normal 
bilateral hearing, concluding that the veteran's hearing 
sensitivity is within normal limits (250-8000 Hz Au).

The evidence shows that the veteran has clinically normal 
bilateral hearing, and thus does not have a current 
disability as defined by VA regulations.  38 C.F.R. § 3.385.  
The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board acknowledges that at the time of the 
aforementioned VA audiometric examination in March 2008, the 
veteran explained that his hearing loss was due to exposure 
to loud noises while in service including, heavy equipment 
and machinery, gun fire, power tools, and aircraft.  The 
Board also notes the veteran's contentions of hearing loss, 
however, service connection for bilateral hearing loss is not 
warranted in the absence of proof of a current disability as 
defined by the VA.      
Myopia

The veteran contends that his myopia has its origins in 
active service.  He also contends that exposure to dust, 
sand, dirt, and concrete during service contributed to his 
current myopic condition.    

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The veteran's service treatment records show that he was 
diagnosed with myopia in January 1997 and that he has a 
current diagnosis of the disorder.  The veteran was afforded 
a VA optometry examination in April 2008 to determine if his 
myopia was causally related to a traumatic event in service 
or, alternatively, if it was congenital in nature.  The 
diagnosis was simple myopic refractive error.  The examiner 
stated that the veteran's myopia was not related to traumatic 
events to include, exposure to dust and debris in service.  
This opinion was based on a claims file review and an 
objective examination of the veteran's eyes.  This opinion is 
the only competent medical evidence addressing the etiology 
of the current myopia and thus carries significant probative 
weight, as the January 2005 private treatment record does not 
provide a diagnosis or etiology of the disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Based on the above, the Board must conclude that the 
veteran's myopia is of a congenital nature.  While the Board 
recognizes that the veteran served in construction in the 
Navy, he does not have the requisite medical credentials to 
link his current myopia with exposure to dust and debris.  
See Espiritu.  Indeed, opinions as to medical causation are 
outside of the competency of a lay person, and the veteran's 
contended causal relationship between his current myopia and 
service cannot be given significant probative weight.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
veteran's myopia is not a disorder capable of service 
connection, and the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss and myopia be 
denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).       


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for myopia is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


